



PERFORMANCE VESTING RESTRICTED STOCK UNIT AGREEMENT
UNDER THE INSULET CORPORATION
2017 STOCK OPTION AND INCENTIVE PLAN
Name of Grantee:              «First__Name» «Last__Name»
No. of Restricted Stock Units Granted: _______________________ (the “Target
Award”)
Grant Date:                  «Grant__Date»
Pursuant to the Insulet Corporation 2017 Stock Option and Incentive Plan (the
“Plan”), Insulet Corporation (the “Company”) hereby grants an award under the
Plan of the target number of Restricted Stock Units listed above (an “Award”) to
the Grantee named above. Each Restricted Stock Unit shall relate to one share of
Common Stock, par value $0.001 per share (the “Stock”) of the Company, subject
to the restrictions and conditions set forth herein and in the Plan. The actual
number of Restricted Stock Units to be earned by the Grantee may be equal to or
less than the target number. The Award, and the Restricted Stock Units included
therein, are governed by this Performance Vesting Restricted Stock Unit
Agreement (this “Agreement”) and the Plan, as further described in Section 6
below.
1.Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award. Any consideration due to
the Company on the issuance of the Award has been deemed to be satisfied by past
services rendered by the Grantee to the Company.
2.    Restrictions on Transfer of Award. This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Stock issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Stock Units have vested as provided in Section 3 or
Section 4 of this Agreement and (ii) shares of Stock have been issued to the
Grantee in accordance with the terms of the Plan and this Agreement.
3.    Vesting of Restricted Stock Units. The Restricted Stock Units are subject
to both performance-based vesting and time-based vesting as described in
paragraphs (a) and (b) below, both of which must be satisfied before the
Restricted Stock Units will be deemed vested. The number of Restricted Stock
Units that may be earned in accordance with this Section 3 may be equal to or
less than the Target Award. In no event will the number of Restricted Stock
Units earned hereunder exceed [___]% of the Target Award.
(a)    Performance-Based Vesting. The number of Restricted Stock Units earned by
the Grantee shall be determined on the date the Administrator makes a
determination in accordance with the proviso set forth below regarding the
achievement of each performance metric set forth in paragraphs (i), (ii) and
(iii) below (each such date, the “Determination Date”), provided that the
achievement of each such performance metric, and the number of units earned by
the Grantee based on the achievement of each such performance metric, will be
determined independently of, and will not affect the number of Restricted Stock
Units earned by the Grantee based on the achievement of the other performance
metrics. The determination of whether each performance metric has been achieved
shall be made by the Administrator, with reference to such written and/or oral
reports as the Administrator may request and receive from the Company’s
management, employees and/or contractors regarding the matters addressed by the
performance criteria. The Administrator shall review the applicable facts and
circumstances on a quarterly basis, commencing with the end of the fiscal
quarter following the Grant Date, to determine whether any or all of the
performance metrics set forth in paragraphs (i), (ii) and (iii) have been
achieved for purposes of this Section 3, and shall make a final determination as
to what portion, if any, of the Target Award has been earned, by [DATE] (to the
extent any such performance metrics have not yet been determined to have been
achieved prior to such time). Any unearned portion of the Target Award shall
terminate upon such final determination.
(i)    [Metric 1]. Grantee will earn [___]% of the Target Award (in addition to
any amounts earned under clauses (ii) and/or (iii)) if, between the Grant Date
and [DATE] (the “Performance Period”), [description of Metric 1]. The impact of
mergers and acquisitions will be excluded from this calculation.
(ii)    [Metric 2]. Grantee will earn [___]% of the Target Award (in addition to
any amounts earned under clauses (i) and/or (iii)) if, during the Performance
Period, [description of Metric 2]. The impact of mergers and acquisitions will
be excluded from this calculation.
(iii)    [Metric 3]. Grantee will earn [___]% of the Target Award (in addition
to any amounts earned under clauses (i) and/or (ii)) if, during the Performance
Period, all three (3) of the performance metrics set forth immediately below
have been achieved. (For the avoidance of doubt, no credit shall be given if one
or more, but less than all three, of such performance metrics are achieved.)
Performance Metric 1
[Description of Performance Metric 1]
Performance Metric 2
[Description of Performance Metric 2]
Performance Metric 3
[Description of Performance Metric 3]



(b)    Time-Based Vesting. To the extent earned by the Grantee as provided in
Section 3(a) above, the Restricted Stock Units shall vest on the later of the
applicable Determination Date or the third anniversary of the Grant Date (the
“Vesting Date”), provided that the Grantee continues to have a Service
Relationship with the Company or a Subsidiary on the Vesting Date. For purposes
hereof, “Service Relationship” means any relationship as a full-time employee,
part-time employee or director of the Company or any Subsidiary or any successor
entity (e.g., a Service Relationship shall be deemed to continue without
interruption in the event an individual’s status changes from full-time employee
to part-time employee or Non-Employee Director). The Administrator may at any
time accelerate the vesting schedule specified in this Section 3(b) (including
by accelerating the time-based vesting requirements prior to the Determination
Date but not accelerating the performance-based vesting requirements, such that,
notwithstanding Section 4 hereof, Grantee’s ability to become vested in the
Award shall be based solely on the achievement of the metrics in Section 3(a)
without regard to any further Service Relationship requirement).
4.    Termination of Service Relationship. If the Grantee’s Service Relationship
with the Company or a Subsidiary is terminated prior to the vesting or
termination of this Award, the following shall occur:
(a)    Termination Due to Death or Disability. If the Grantee’s Service
Relationship terminates by reason of the Grantee’s death or disability (as
determined by the Administrator) on or prior to [Performance Period End Date],
100% of the Target Award shall be deemed earned by the Grantee and shall become
fully vested on the date of such termination. If the Grantee’s Service
Relationship terminates by reason of the Grantee’s death or disability (as
determined by the Administrator) after [Performance Period End Date], the number
of Restricted Stock Units earned by the Grantee shall be determined as provided
in Section 3(a) and the full amount of the Award so earned shall become fully
vested and nonforfeitable on the later of the date of such termination or the
Determination Date.
(b)    Termination for any Reason Other Than Death or Disability. If the
Grantee’s Service Relationship with the Company and its Subsidiaries terminates
for any reason other than the Grantee’s death or disability, the entire Award
shall automatically and without notice terminate, be forfeited and be and become
null and void, and neither the Grantee nor any of his or her successors, heirs,
assigns or personal representatives will thereafter have any further rights or
interests in such forfeited Restricted Stock Units.
(c)    Termination in Connection with a Sale Event. Notwithstanding Section 4(b)
above, if the Grantee’s Service Relationship with the Company or its
Subsidiaries is terminated by the Company without Cause or by the Grantee for
Good Reason, in either case within 24 months after a Sale Event (such event, a
“Qualifying Termination”), the Award shall vest as follows: (i) if the
Qualifying Termination occurs on or before [Performance Period End Date], 100%
of the Target Award shall be deemed earned by the Grantee and shall become fully
vested and nonforfeitable as of the date of the Qualifying Termination and (ii)
if the Qualifying Termination occurs after [Performance Period End Date], the
number of Restricted Stock Units earned by the Grantee shall be determined as
provided in Section 3(a) and the full amount of the Award earned shall become
fully vested and nonforfeitable as of the later of the date of the Qualifying
Termination or the Determination Date.
For purposes of this Agreement, “Cause” shall mean the occurrence of any one or
more of the following events: (i) conduct by the Grantee constituting a material
act of willful misconduct in connection with the performance of Grantee’s duties
to the Company or any of its Subsidiaries, including, without limitation,
misappropriation of funds or property of the Company or any of its Subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; or (ii) the commission by the Grantee of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Grantee that would reasonably be expected to result in
material injury to the Company or any of its Subsidiaries and affiliates if the
Grantee were retained in the Grantee’s position; or (iii) willful and deliberate
material non-performance by the Grantee of the Grantee’s duties to the Company
(other than by reason of the Grantee’s physical or mental illness, incapacity or
disability) which has continued for more than 30 days following written notice
of such non-performance from the Company; or (iv) a breach by the Grantee of any
of the provisions contained in any agreements between the Grantee and the
Company relating to noncompetition, nonsolicitation, nondisclosure and/or
assignment of inventions; or (v) a material violation by the Grantee of the
Company’s employment policies which has continued following written notice of
such violation from the Company; or (vi) willful failure by the Grantee to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction by the Grantee of, or the willful
failure by the Grantee to preserve, documents or other materials known by the
Grantee to be relevant to such investigation, or the willful inducement of
others by the Grantee to fail to cooperate or to produce documents or other
materials in connection with such investigation. For purposes of clauses (i),
(iii) and (vi) of the foregoing sentence, no act, or failure to act, on the
Grantee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Grantee without reasonable belief that the Grantee’s act or failure to act,
was in the best interest of the Company and its Subsidiaries and affiliates.


For purposes of this Agreement, “Good Reason” shall mean that the Grantee has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following circumstances: (i) a material diminution in
the Grantee’s responsibilities, authority or duties; or (ii) a material
reduction in the Grantee’s then current base salary except for across-the-board
salary reductions similarly affecting all or substantially all similarly
situated employees; or (iii) the relocation of the Company offices at which the
Grantee is principally employed to a location more than 30 miles from such
offices. For purposes of clause (i) of the foregoing sentence, a change in a
reporting relationship, or a change in a title will not, by itself, be
sufficient to constitute a material diminution of responsibilities, authority or
duty. For purposes of this Agreement, “Good Reason Process” shall mean: (A) the
Grantee reasonably determines in good faith that a circumstance described in
clause (i), (ii) or (iii) of the definition of “Good Reason” has occurred; (B)
the Grantee notifies the Company in writing of the occurrence of such
circumstance within 30 days of the occurrence of such circumstance; (C) the
Grantee cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy such
circumstance; (D) notwithstanding such efforts, such circumstance continues to
exist following the Cure Period; and (E) the Grantee terminates the Grantee’s
Service Relationship within 30 days after the end of the Cure Period. If, during
the Cure Period, the Company cures the circumstance that gives rise to the Good
Reason Process, Good Reason shall be deemed not to have occurred.
5.    Issuance of Shares of Stock. As soon as practicable following the earlier
of the Vesting Date or the date the Restricted Stock Units become vested in
accordance with Section 4(a) or 4(c) (but in no event later than two and one
half months after the end of the year in which the earliest of such dates
occurs), the Company shall issue to the Grantee the number of shares of Stock
equal to the aggregate number of Restricted Stock Units earned by the Grantee
that have vested pursuant to Section 3 of this Agreement on such date and the
Grantee shall thereafter have all the rights of a stockholder of the Company
with respect to such shares, including voting and dividend rights, and such
shares of Stock shall not be restricted by the provisions hereof.
6.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 3 of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
7.    Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any federal, state and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the required minimum tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Grantee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.
8.    Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in section 409A of the Code.
9.    No Obligation to Continue Service Relationship. Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s Service Relationship and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Service Relationship of the Grantee at any time.
10.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
11.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
which the Relevant Companies consider appropriate. The Grantee shall have access
to, and the right to change, the Relevant Information. Relevant Information will
only be used in accordance with applicable law.
12.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
13.    Clawback. The Grantee agrees and acknowledges that the entire Award,
whether or not vested or exercised, is subject to the terms and provisions of
the Company’s Policy for Recoupment of Incentive Compensation, to the extent
applicable.


By electronically accepting this Agreement, you agree to all of the terms and
conditions
described above and in the Plan.






______________________________
Grantee Name
Grantee Acceptance Date




   

